Citation Nr: 1735780	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-34 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.  



WITNESS AT HEARING ON APPEAL

The Veteran


FINDINGS OF FACT

1.  The Veteran is already service-connected for tinnitus and for left ear hearing loss disability (for VA compensation purposes), as the result of confirmed in-service hazardous noise exposure.

2.  The Veteran also has current right ear hearing loss disability for VA compensation purposes.  This is the result of hazardous noise exposure from aircraft engines, gunfire, and other combat-related noises due to his in-service duties as a helicopter door gunner while serving in the Republic of Vietnam in the late 1960s with the U.S. Army.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has right ear hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veteran had active duty service in the United States Army from November 1967 to November 1969.  The Veteran was awarded the Purple Heart Medal for sustaining a combat wound during his military service.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2014, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In January 2015, the Board remanded the right ear hearing loss issue for further development.  The case has been returned to the Board for further appellate consideration.  In the same January 2015 Board decision, the Board reopened the initial new and material evidence issue for bilateral hearing loss.  After reopening, the Board also granted service connection for left ear hearing loss disability.  Thus, this issue is no longer on appeal before the Board.

II.  Law and Analysis

The Veteran has contended that he developed right ear hearing loss as the result of noise exposure during service.  Specifically, he has asserted that he was exposed to hazardous noise as the result of his military occupational specialty (MOS) as an armor intelligence specialist or helicopter door gunner in the United States Army from 1967 to 1969.  His DD Form 214 confirms that he did serve in this capacity.  In particular, he indicates his MOS exposed him to hazardous noise exposure from aircraft engines, gunfire, and other combat-related noises.  He says he did not always wear hearing protection during service.  Post-service, he denies any specific hazardous noise exposure.  See March 2014 Board hearing transcript; December 2012 VA Form 9; October 2012 NOD; and January 2012 buddy statement.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As the May 2015 VA examination report includes findings of an auditory threshold of 40 decibels at 4000 Hertz in the right ear, the criteria for establishing a right ear hearing loss disability are met during the appeal period.  

The question for the Board is whether the Veteran's current right ear hearing loss disability is etiologically related to in-service noise exposure during the Veteran's active duty service in Vietnam.

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that right ear hearing loss disability is etiologically related to in-service noise exposure during the Veteran's active duty service in Vietnam in the late 1960s.

The Veteran's service treatment records (STRs) dated from 1967 to 1969 are negative for any complaint, treatment, or diagnosis of hearing loss disability under § 3.385 in either ear.  However, there was a small decibel increase in puretone thresholds at frequencies from 500 to 4000 Hertz in both ears.  In addition, with regard to an in-service injury, the Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as an armor intelligence specialist and helicopter door gunner involved a "high" probability of noise exposure during service.  In-service hazardous noise exposure is therefore consistent with the circumstances of the Veteran's duties in service.  See 38 U.S.C.A. 1154(a); 38 C.F.R. 3.303(a); Veterans Benefits Administration (VBA) Fast Letter No. 10-35 (September 2, 2010).

Post-service, the Veteran has a diagnosis of current right ear hearing loss for VA purposes, based on his pure tone thresholds of 40 decibels or greater at one frequency.  See 38 C.F.R. § 3.385.  Post-service, with regard to a nexus, there is probative medical evidence of record establishing a link between the Veteran's current right ear hearing loss disability and his confirmed hazardous noise exposure during his period of active service from 1967 to 1969.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  In particular, the Veteran has submitted private audiology medical opinions dated in January 2012 and May 2012, which both assessed a link between the Veteran's current bilateral hearing loss and his confirmed in-service noise exposure.  The Board also emphasizes it is significant the Veteran is already service-connected for left ear hearing loss disability and tinnitus, based on the same confirmed in-service hazardous noise exposure.  Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for right ear hearing loss disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss disability is granted.


	


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	P.S. Rubin, Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


